UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-7073


BURNICE ANTWON HINNANT, JR.,

                Petitioner - Appellant,

          v.

STATE OF NORTH CAROLINA,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:15-hc-02283-FL)


Submitted:   December 15, 2016            Decided:   December 20, 2016


Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Remanded by unpublished per curiam opinion.


Burnice Antwon Hinnant, Jr., Appellant Pro Se.   Clarence Joe
DelForge, III, NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Burnice Antwon Hinnant, Jr., seeks to appeal the district

court’s   order     denying       relief    on      his     28   U.S.C.    § 2254    (2012)

petition.      The notice of appeal was received in the district

court shortly after expiration of the appeal period.                                Because

Hinnant is incarcerated, the notice is considered filed as of

the    date   it   was    properly       delivered         to    prison   officials    for

mailing to the court.          Fed. R. App. P. 4(c)(1); Houston v. Lack,

487 U.S. 266 (1988).              The record does not reveal when Hinnant

gave    the   notice     of   appeal      to       prison    officials     for   mailing.

Accordingly,       we    remand    the     case      for    the    limited   purpose     of

allowing the district court to obtain this information from the

parties and to determine whether the filing was timely under

Fed. R. App. P. 4(c)(1) and Houston v. Lack.                              The record, as

supplemented, will then be returned to this court for further

consideration.



                                                                                 REMANDED




                                               2